[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                MAR 19, 2007
                               No. 06-13228                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 91-00010-CR-002-WDO-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CLEVELAND HANKERSON,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (March 19, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Cleveland Hankerson appeals, pro se, the district court’s denial of his motion
for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2). Because

Hankerson was not sentenced based on a sentencing range that was subsequently

lowered, § 3582(c)(2) does not apply, and we AFFIRM.

      Hankerson filed a motion in the district court seeking to modify his sentence

under 18 U.S.C. § 3582(c)(2), which provides that “in the case of a defendant who

has been sentenced . . . based on a sentencing range that has subsequently been

lowered by the Sentencing Commission,” the court may, upon motion of the

defendant, reduce the term of imprisonment. Hankerson argued that Amendment

591 to the United States Sentencing Guidelines, which was enacted after his

sentencing, lowered the guideline range under which he was sentenced. Therefore,

Hankerson argued, § 3582(c)(2) applies and he is eligible for a reduction of his

sentence. After considering Hankerson’s motion, a magistrate judge recommended

denying it on the ground that Hankerson was sentenced under U.S.S.G. § 4B1.1,

the career offender provision, which was not affected by Amendment 591. The

district court adopted the magistrate judge’s report and recommendation over

Hankerson’s objection, denying the motion. Hankerson appeals.

      A district court’s decision whether to reduce a sentence pursuant to

§ 3582(c)(2) is reviewed for abuse of discretion. United States v. Moreno, 421

F.3d 1217, 1219 (11th Cir. 2005) (per curiam) (citation omitted). Section



                                          2
3582(c)(2) “does not grant to the court jurisdiction to consider extraneous

resentencing issues.” United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000).

Rather, § 3582(c)(2) only permits the district court to modify a sentence if the

defendant’s sentencing range was subsequently lowered by an amendment to the

guidelines.

      Amendment 591, upon which Hankerson based his motion, affected the way

a district court determines the applicable offense guideline in cases where the

defendant is sentenced under Chapter Two of the sentencing guidelines. See

U.S.S.G. Amend. 591; Moreno, 421 F.3d at 1219-20. Though Hankerson was

convicted of an offense that otherwise qualified for sentencing under Chapter Two

of the guidelines, he was ultimately sentenced under Chapter Four of the

guidelines, specifically, § 4B1.1. Amendment 591 did not affect the application of

§ 4B1.1, and therefore did not lower the sentencing range under which Hankerson

was sentenced. See U.S.S.G. Amend. 591. Indeed, had Hankerson been sentenced

after the enactment of Amendment 591, his guideline range would have been the

same. Thus, Hankerson was not “sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission,” and § 3582(c)(2) does not apply. We find that the district court did

not abuse its discretion in denying Hankerson’s motion for a reduction of sentence



                                          3
under § 3582(c)(2).

      Because Hankerson was sentenced as a career offender under U.S.S.G.

§ 4B1.1, Amendment 591 did not affect the guideline range under which he was

sentenced, and 18 U.S.C. § 3582(c)(2) does not apply. Therefore, district court

properly denied the motion, and we AFFIRM.




                                         4